United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10411
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS OLIVARES,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:92-CR-155-3-Y
                      --------------------

Before BARKSDALE, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jesus Olivares, federal prisoner # 20583-077, appeals the

district court’s denial of his motion for resentencing under

Amendment 505 of the United States Sentencing Guidelines and the

Sixth Amendment pursuant to 18 U.S.C. § 3582(c)(2).     He argues

that the district court erred in not stating whether it had

considered the factors set forth in 18 U.S.C. § 3553(a) in its

order denying his 18 U.S.C. § 3582(c)(2) motion.   Specifically,

the district court determined that Olivares had previously filed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10411
                                -2-

an 18 U.S.C. § 3582(c)(2) motion seeking resentencing under

Amendments 439, 500, and 505, which the district court had

denied.   The district court also determined that his Sixth

Amendment claim was based on Blakely v. Washington, 542 U.S. 296

(2004) and United States v. Booker, 125 S. Ct. 738 (2005), and

that this claim was not cognizable in an 18 U.S.C. § 3582(c)(2)

motion because it was not based on a retroactive amendment to the

Guidelines.   The district court also noted in its initial denial

of Olivares’s first 18 U.S.C. § 3582(c)(2) motion that even if

Amendment 505 were applied retroactively, Olivares would still

have been subject to a term of life imprisonment.   The district

court’s implicit consideration of the factors set forth in 18

U.S.C. § 3553(a) was sufficient.   See United States v. Whitebird,

55 F.3d 1007, 1010 (5th Cir. 1995); see also United States v.

Gonzalez-Balderas, 105 F.3d 981, 984 (5th Cir. 1997).

     Olivares also argues that the district court erred in

determining that his constitutional claim was based on Blakely

and Booker.   He argues that he was merely asking that the

district court respect his constitutional rights while it was

considering his 18 U.S.C. § 3582(c)(2) motion.   The district

court did not err in determining that Olivares’s Sixth Amendment

claim and his constitutional claims challenging the sentencing

enhancement were based on Blakely and Booker although he did not

cite these cases.   The district court correctly determined that

Olivares’s challenge to the sentencing enhancements was not
                          No. 05-10411
                               -3-

cognizable under 18 U.S.C. § 3582(c)(2) because the claim was not

based on a retroactive amendment to the Guidelines.   See United

States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994).   Even if the

court misinterpreted Olivares’s claim, Olivares is not entitled

to relief on this ground because he has not demonstrated that the

district court violated any of his constitutional rights in its

consideration and denial of his 18 U.S.C. § 3582(c)(2) motion.

Therefore, the district court’s denial of Olivares’s 18 U.S.C.

§ 3582(c)(2) motion is AFFIRMED.